67 F.3d 307
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Avery E. HARRISON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-35211.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Avery E. Harrison, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion on double jeopardy grounds.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255, and we affirm.


3
Harrison contends that his criminal conviction violated the Double Jeopardy Clause because jeopardy attached first in the civil forfeiture proceeding instituted against him.  We disagree.  Because Harrison pleaded guilty in the criminal proceeding prior to entering into the Stipulation for Decree of Forfeiture, his criminal conviction is not subject to attack on double jeopardy grounds.  See United States v. Faber, 57 F.3d 873, 874-75 (9th Cir.1995);  United States v. Barton, 46 F.3d 51, 52 (9th Cir.1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3